Citation Nr: 1102518	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to May 
1967.      

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran's April 2009 Substantive Appeal 
included a request for Decision Review Officer (DRO) hearing.  
However, the Veteran cancelled his DRO hearing request in a June 
2009 statement.  As such, his hearing request is considered 
withdrawn.   


FINDINGS OF FACT

1.  The Veteran currently has the following nonservice-connected 
disabilities: depressive disorder, rated as 30 percent disabling; 
Type II diabetes mellitus, rated as 20 percent disabling; 
gastroesophageal reflux disease (GERD), rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
hypertrophy of the prostate, rated as 10 percent disabling; 
prostate cancer by history, rated as 0 percent disabling; and 
gynecomastia and mastodynia, rated as 0 percent disabling.  The 
Veteran also has several significant conditions that have not 
been formally rated such as colonic polyps, tinea versicolor, 
rhinitis, hiatal hernia, hemorrhoids, chronic obstructive 
pulmonary disease (COPD), asthma, gall bladder problems, and a 
right wrist fracture residuals.  At present, the combined 
nonservice-connected disability rating for pension purposes is 60 
percent.  

2.  The Veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not bedridden.    

3.  The evidence of record reveals that the Veteran requires 
assistance with certain activities of daily living.  He also 
needs to be accompanied if he leaves his immediate premises.  In 
essence, he requires the regular aid and assistance of his 
spouse, daughter, or another person.  

4.  Since the aid and attendance benefit is paid at a higher rate 
than the housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required on that issue.


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly pension 
benefits based on the need for aid and attendance of another 
person.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
That is, the Veteran was provided with sufficient VCAA notice as 
to his special monthly pension claim in a VCAA letter dated in 
October 2007.  However, since the Board is granting his special 
monthly pension claim for aid and attendance, there is no need to 
discuss whether there was a lack of compliance with the notice 
and duty to assist provisions of the VCAA, as this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  In essence, his award of special monthly pension 
based on the need for regular aid and attendance is considered a 
full grant of the benefits sought on appeal.  



Governing Law and Regulations and Background Facts for Special 
Monthly Pension

The Veteran was granted permanent and total nonservice-connected 
pension benefits by a decision dated in May 2003, with an 
effective date of November 1, 2002.  Subsequently, effective June 
1, 2007, VA took action to terminate the Veteran's pension 
benefits based on excessive income due to unreported Social 
Security Administration (SSA) benefits.  Regardless, presently he 
is still seeking entitlement to additional allowance for special 
monthly pension benefits based on the need for regular aid and 
attendance, or due to housebound status.  See 38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 
(2010).  The Board will address the merits of the special monthly 
pension issue in this decision - that is, whether the Veteran is 
factually entitled to this special monthly pension benefits based 
on his medical symptomatology.  The issue of whether the Veteran 
and his spouse have excessive income for VA pension purposes is 
not being addressed in this decision, as this issue is not on 
appeal before the Board at this time. 

The necessity for the regular aid and attendance of another 
provides a higher level of monetary benefit than at the 
housebound level.  See 38 U.S.C.A. § 1521(d), (e).  In addition, 
a person who is in receipt of aid and attendance benefits is not 
entitled to separate housebound benefits, since aid and 
attendance is paid at the higher rate.  See 38 C.F.R. § 3.351(d).  

For pension purposes, a person shall be considered to be in need 
of regular aid and assistance if such person (1) is a patient in 
a nursing home on account of mental or physical incapacity; (2) 
is helpless or blind, or so nearly helpless or blind as to need 
the regular aid and attendance of another person; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining the 
need for regular aid and attendance:  Inability of a claimant to 
dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his or her daily 
environment.  38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain in 
bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least one of 
the factors set forth in VA regulation is met, but not all).  The 
particular personal functions that the Veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition is such as would require him 
or her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

With regard to housebound status, if the Veteran does not qualify 
for increased benefits for aid and attendance, increased pension 
benefits may still be payable if the Veteran has a single 
permanent disability rated 100 percent disabling (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), and in addition (1) has either additional disability or 
disabilities independently ratable at 60 percent or more or (2) 
is permanently housebound by reason of a disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A Veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).  

However, the United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is also entitled to housebound 
status if (1) he or she is 65 years of age or older; (2) meets 
the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days 
of wartime service); and (3) possesses a minimum disability 
rating of 60 percent or is considered "permanently housebound" 
as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  That is, for housebound benefits, 
the requirement under section 1521(e) that the Veteran have a 
disability rated as permanent and total (100 percent) is excluded 
if he or she is 65 or older.  Id. at 221.  

The Court also recently clarified that its decision in Hartness 
is applicable regardless of whether the Veteran was initially 
awarded pension before he reached the age 65 on the basis of 
permanent and total disability (i.e., a 100 percent rating).  
Chandler v. Shinseki, 24 Vet. App. 23, 31 (2000) (en banc).  In 
other words, a showing of permanent and total disability (a 100 
percent rating) is not necessary for the award of increased 
pension benefits once the Veteran reaches age 65, as long as the 
remaining requirements of § 1521(e) are met.  Id.  

On a separate note, the Court in Hartness added that in order to 
be considered "permanently housebound," the requirement that 
the Veteran be "substantially confined" to the home or its 
immediate premises is broadly construed and met when the Veteran 
is simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Hartness, 20 Vet. App. at 222.   



Analysis - Special Monthly Pension

The Board initially will address the issue of whether the Veteran 
is entitled to the higher benefit of special monthly pension 
based on aid and attendance.  See 38 U.S.C.A. § 1521(d), (e).  

Review of the claims folder reveals that the Veteran currently 
has the following nonservice-connected disabilities: depressive 
disorder, rated as 30 percent disabling; Type II diabetes 
mellitus, rated as 20 percent disabling; GERD, rated as 10 
percent disabling; hypertension, rated as 10 percent disabling; 
hypertrophy of the prostate, rated as 10 percent disabling; 
prostate cancer by history, rated as 0 percent disabling; and 
gynecomastia and mastodynia, rated as 0 percent disabling.  The 
Veteran also has several significant conditions that have not 
been formally rated such as colonic polyps, tinea versicolor, 
rhinitis, hiatal hernia, hemorrhoids, COPD, asthma, gall bladder 
problems, sleep apnea, and a right wrist fracture residuals.    
At present, the combined nonservice-connected disability rating 
for pension purposes is 60 percent.  

The Veteran is 68 years old.  He currently lives with his spouse, 
who is also disabled, and his daughter.  He contends that the 
above disabilities prevent him from leaving his premises by 
himself.  He believes he requires the regular aid and attendance 
of another at home as well due to difficulty with dressing, 
bathing, and feeding himself.  His daughter fixes all his meals.  
He indicates that his health is worsening.  He spends most of the 
day resting and sleeping.  He suffers from forgetfulness and 
occasional vertigo.  He stopped working in 2002 due to his 
prostate cancer.  See June 2008 Notice of Disagreement (NOD); 
September 2008 and May 2009 personal statements; and June 2009 VA 
aid and attendance examination.  

With regard to aid and attendance, private and VA treatment 
records dated from 2003 to 2009 and his VA aid and attendance and 
VA psychiatric examinations dated in November 2007 and June 2009 
reveal that the Veteran has never been in a nursing home and does 
not currently require nursing home care on account of any mental 
or physical incapacity.  Further, the evidence demonstrates that 
the Veteran does not suffer from any significant vision problem 
as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  Both 
VA aid and attendance examinations did not reveal blindness.  
Although he sleeps a lot during the day, VA examiners have stated 
he is not permanently bedridden.  At the outset, such facts 
provide evidence against this claim.  

Therefore, with regard to aid and attendance, to prevail, the 
evidence must show that he meets the other factual criteria for 
regular aid an attendance as set forth under 38 C.F.R. 
§ 3.352(a).  In this regard, the Veteran is currently 68 years 
old.  He lives at home with his spouse and daughter.  There is 
some evidence showing that he requires regular aid and attendance 
to perform certain activities of daily living according to VA and 
private treatment records dated from 2003 to 2009, VA aid and 
attendance / psychiatric examinations performed in November 2007 
and June 2009, and private aid and attendance examinations dated 
in June 2008 and April 2009.  He never leaves the house unless 
accompanied by a family member.  He does not drive.  His daughter 
cooks all his meals and performs all household chores.  He 
experiences dizziness and memory loss and depression.  He has 
fallen and broken his wrist.  Due to his depression, he needs 
constant reminding to perform activities of daily living such as 
bathing, eating and taking medications.  The private aid and 
attendance examiner opined twice that the Veteran required the 
help of another due to his psychiatric and medical problems.  The 
June 2009 VA psychiatric examiner noted the Veteran had not 
maintained his personal hygiene.  The June 2009 VA aid and 
attendance examiner noted the Veteran's right wrist fracture 
residuals affected his ability to protect himself in his daily 
environment.  It was also noted that the Veteran is unable to 
perform dressing, undressing, and bathing without assistance.  He 
has some difficulty feeding himself as well.  Thus, this evidence 
reflects the necessity of the regular aid and attendance of 
another family member, due to his various disabilities.  
38 C.F.R. § 3.352(a).  It does not appear the Veteran would be 
able to take care of himself without the regular assistance of 
another.  
  
The Board acknowledges that certain medical evidence documents 
that he does not require the regular aid and assistance of his 
family, and has competency in managing his own funds if he had 
to.  He can walk unassisted within his own home.  In some ways, 
it appears he lives a rather leisurely lifestyle.  Generally, he 
is to able to act independently when attending to the wants of 
nature and other daily activities.  He does not use a prosthetic 
or orthopedic device, and can generally perform certain self-care 
functions.  But beyond these facts, the severity and worsening of 
his disorders, when taken together, outweigh these factors.  
Overall, the Board finds that the facts demonstrate the need for 
regular aid and attendance due to his numerous disabilities for 
the performance of certain daily activities.  See generally Turco 
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met, but not all).  

Therefore, resolving any doubt in the Veteran's favor, the Board 
concludes the evidence supports special monthly pension for 
regular aid and attendance.  38 U.S.C.A. § 5107(b).  The issue of 
whether the Veteran and his spouse have excessive income for VA 
pension purposes is a separate issue to be addressed by the RO. 

The Board now turns to the issue of whether the Veteran is 
entitled to the lesser benefit of special monthly pension by 
reason of being housebound.  

With regard to housebound status, the threshold statutory 
requirement is that the Veteran must have a single permanent 
disability rated at 100 percent.  In this regard, the Board has 
reviewed the Veteran's nonservice-connected disorders and finds 
that there is no basis at this time to increase any of the 
Veteran's disorders to 100 percent.  Thus, based on the 
applicable statute and regulation alone, the basic requirements 
for special monthly pension on the account of being housebound 
have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

However, per recent caselaw, since the Veteran is over the age of 
65 (he is currently 68 years old), possesses a combined 
disability rating of at least 60 percent, and served for more 
than 90 days during a period of war, he technically would be 
entitled to special monthly pension on the basis of being 
permanently housebound.  38 U.S.C.A. §§ 1513(a), 1521(e); 38 
C.F.R. § 3.351(d); Chandler, 24 Vet. App. at 31; Hartness, 20 
Vet. App. at 221.  In addition, with regard to being 
"permanently housebound," it is also clear from the record that 
the Veteran has been unemployed since 2002 due in part to his 
nonservice-connected prostate cancer, and is "substantially 
confined" to his home in terms of not being able to leave for the 
purpose of earning a living, thus meeting the standard under 
Hartness.  Id. at 222.  Therefore, after considering the 
Veteran's age, disabilities, and ability to leave his house, the 
Board finds that entitlement to housebound benefits by reason of 
his disabilities would normally be warranted in the present case.  

Notwithstanding the above, in view of the Board's grant of 
special monthly pension based on the need for regular aid and 
attendance herein, the issue of entitlement to special monthly 
compensation on account of being housebound is moot.  In this 
regard, a Veteran may either receive special monthly pension 
based on the need for regular aid and attendance or by reason of 
being housebound, but may not receive both simultaneously.  That 
is, regular aid and attendance is the greater monetary award.  
Therefore, the Veteran is precluded by law from obtaining 
housebound benefits.  See 38 C.F.R. § 3.351(d). 


ORDER

Special monthly pension by reason of need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


